DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This communication is in response to Application No. 17/467,838 filed on 2021.09.07.

Claims 1-20 are currently pending and have been examined.  

This application is a continuation of U.S. application No. 16/432417 filed on 2019.06.05 now U.S Patent 11,111,797. See MPEP 201.07. In accordance with MPEP 609.02 A.2 and MPEP 2001.06 (b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP 2001.06 (b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Patent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP 609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Patent Application is relevant in this application.

Drawings
	The drawings filed 2021.09.07 are acceptable.

Specification
The disclosure is objected to because of the following informalities:
 
    PNG
    media_image1.png
    500
    1082
    media_image1.png
    Greyscale

Appropriate correction is required.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,111,797 to Lenz et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-20 of the instant application are disclosed in claims 1-16 of U.S. Patent No. 11,111,797.
Instant application
US 11,111,797 to Lenz et al.
1. An article comprising: 
a substrate formed of a molybdenum-based alloy; and 
a barrier layer immediately adjacent to and contiguous with the substrate, 
the barrier layer formed of at least one noble metal.  
1. An article comprising: 
a substrate formed of a molybdenum-based alloy; 

a barrier layer immediately adjacent to and contiguous with the substrate, 
the barrier layer formed of at least one noble metal,
 and 
a topcoat disposed on the barrier layer, 
wherein the topcoat includes a silica material and molybdenum silicide.
2. The article as recited in claim 1, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
2. The article as recited in claim 1, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.
3. The article as recited in claim 1, wherein the at least one noble metal includes platinum.  
3. The article as recited in claim 1, wherein the at least one noble metal includes platinum.
4. The article as recited in claim 1, further comprising a topcoat disposed on the barrier layer.  
See claim 1
5. The article as recited in claim 4, wherein the topcoat is formed of a silica material.  
See claim 1
6. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.  
4. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.
7. The article as recited in claim 1, wherein the barrier layer has a thickness of between about 1 micrometer and 50 micrometers.  
5. The article as recited in claim 1, wherein the barrier layer has a thickness of between 1 micrometer and about 50 micrometers.
8. The article as recited in claim 1, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum.  
6. The article as recited in claim 1, wherein the molybdenum-based alloy includes at least 0.2% by weight of alloying elements, and the balance molybdenum.
9. The article as recited in claim 8, wherein the alloying elements include silicon and boron.  
7. The article as recited in claim 6, wherein the alloying elements include silicon and boron.
10. A method of fabricating an article, the method comprising: 
depositing a barrier layer onto a substrate formed of a molybdenum-based alloy, the barrier layer having at least one noble metal.  
8. A method of fabricating an article, the method comprising: 
depositing a barrier layer onto a substrate formed of a molybdenum-based alloy, the barrier layer having at least one noble metal; 
and 
depositing a topcoat on the barrier layer, wherein the topcoat includes a silica material and molybdenum silicide.
11. The method as recited in claim 10, wherein the depositing is by electroplating.  
9. The method as recited in claim 8, wherein the depositing is by electroplating.
12. The method as recited in claim 10, wherein the substrate defines an internal cavity, and the barrier layer is deposited on the substrate in the internal cavity.  
10. The method as recited in claim 8, wherein the substrate defines an internal cavity, and the barrier layer is deposited on the substrate in the internal cavity.
13. The method as recited in claim 10, wherein the barrier layer has a thickness of between about I micrometer and 50 micrometers after the depositing.  
11. The method as recited in claim 8, wherein the barrier layer has a thickness of between 1 micrometer and about 50 micrometers after the depositing.
14. The method as recited in claim 10, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum.  
12. The method as recited in claim 8, wherein the molybdenum-based alloy includes at least 0.2% by weight of alloying elements, and the balance molybdenum.
15. The method as recited in claim 14. wherein the alloying elements include silicon and boron.  
13. The method as recited in claim 12, wherein the alloying elements include silicon and boron.
16. A gas turbine engine comprising: 
an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section, the engine section having a turbine engine component including, 
a substrate formed of a molybdenum-based alloy, and 
a barrier layer disposed on the substrate, 
the barrier layer formed of at least one noble metal.  
14. A gas turbine engine section comprising: 
an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section, the engine section having a turbine engine component including, 
a substrate formed of a molybdenum-based alloy, 

a barrier layer disposed on the substrate, 
the barrier layer formed of at least one noble metal, 
and 
a topcoat disposed on the barrier layer, wherein the topcoat includes a silica material and molybdenum silicide.
17. The gas turbine engine as recited in claim 16, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
15. The gas turbine engine section as recited in claim 14, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.
18. The gas turbine engine as recited in claim 16, wherein the substrate defines an internal cavity, and the metal interlayer and the barrier layer are disposed on the substrate in the internal cavity.  
16. The gas turbine engine section as recited in claim 14, wherein the substrate defines an internal cavity, and the metal interlayer and the barrier layer are disposed on the substrate in the internal cavity.
19. The gas turbine engine as recited in claim 16, wherein the barrier layer has a thickness of between about 1 micrometer and 50 micrometers after the depositing.  
See claim 11 (obv)
20. The method as recited in claim 10, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum, and wherein the alloying elements include silicon and boron.
See claims 12-13


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 1, 10 and 16 the term “noble metal” is unclear as to what is being claimed as the term is not clearly defined and subject to multiple, plausible interpretations thus the claim is indefinite. 
Claims 2-9, 11-15 and 17-20 are rejected via dependency.
In claims 7-8, 13-14 and 19-20, the use of the term “about” with regard to the claim ranges is indefinite because it is unclear if “about” applies to one end of the range, i.e. “about 1 micrometer and 50 micrometers”, or to the entire range, i.e. “about 1 micrometer and about 50 micrometers”.  Further, the use of the word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
Claims 9 and 15 are rejected via dependency.
In claim 16 the claim purports to define a ‘gas turbine engine’ as consisting of one of three sections, however, a functional engine requires all the sections and it is unclear how only one section alone constitutes a ‘gas turbine engine’. When used in a clause in the body of the claim there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements. MPEP 2111.03(II).
The claim is interpreted as:
16. A gas turbine engine comprising: 
a compressor section, a combustor section, and a turbine section;
an engine section selected from the group consisting of [[a]] the compressor section, [[a]] the combustor section, and [[a]] the turbine section, the engine section having a turbine engine component including, 
a substrate formed of a molybdenum-based alloy, and 
a barrier layer disposed on the substrate, 
the barrier layer formed of at least one noble metal.  

Claims 17-19 are rejected as depending from claim 16.

Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 14-17 and 20, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,616 A to BERCZIK in view of US 3,309,292 A to ANDREWS et al. (both cited by applicant).

As to claim 1, BERCZIK discloses an article comprising: 
a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28); and 
a barrier layer immediately adjacent to and contiguous with the substrate (borosilicate layer, col. 2, lns. 17-27), but does not explicitly disclose the barrier layer formed of at least one noble metal.  
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of “noble” or platinum metals (i.e. palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).

As to claim 2, BERCZIK does not disclose the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of “noble” or platinum metals (i.e. palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal to which the  (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of platinum in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).

As to claim 3, see explanation for claim 2.

As to claim 8, BERCZIK discloses the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum (col. 1, lns. 56-62).  

As to claim 9, BERCZIK discloses the alloying elements include silicon and boron (col. 1, lns. 56-62).  

Regarding claim 10, BERCZIK discloses a method of fabricating an article, the method comprising: 
depositing a barrier layer (borosilicate layer, col. 2, lns. 17-27) onto a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28), the molybdenum-based alloy having a composition that includes molybdenum, silicon, and boron (col. 3, lns. 23-28), but does not disclose the barrier layer having at least one noble metal.
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of platinum metals (i.e. i.e., palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).
 
As to claim 14, see explanation for claim 8.  

As to claim 15, see explanation for claim 9.  

As to claim 16, BERCZIK discloses a gas turbine engine comprising: 
	an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section (col. 3, lns. 5-7), the engine section having a turbine engine component (turbine blades, col. 3, lns. 5-7) including, a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28), the molybdenum-based alloy having a composition including molybdenum, silicon, and boron (col. 3, lns. 23-28), and a barrier layer disposed on the substrate (borosilicate layer, col. 2, lns. 17-27) but does not disclose the barrier layer formed of at least one noble metal.
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of platinum metals (i.e. i.e., palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64). 

As to claim 17, see explanation for claim 2.  

As to claim 20, see explanation for claim 8.

Claims 4-5 and 11, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BERCZIK in view ANDREWS et al. as applied to claim 1, further in view of US 2004/0219295 A1 to PEREPEZKO et al. (cited by applicant).  
As to claims 4-5, BERCZIK does not disclose [claim 4] further comprising a topcoat disposed on the barrier layer or [claim 5] wherein the topcoat is formed of a silica material.
	PEREPEZKO et al. teach [claim 4] further comprising a topcoat (26) disposed on a barrier layer (22) and [claim 5] wherein the topcoat is formed of a silica material ([0038]).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK [claim 4] further comprising a topcoat disposed on the barrier layer or [claim 5] wherein the topcoat is formed of a silica material in view of the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

As to claim 11, BERCZIK does not disclose the depositing is by electroplating.
	PEREPEZKO et al. teach a topcoat (26) disposed on a barrier layer (22) depositing is by electroplating ([0045 where ‘electroplating’ is a conventional technique).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

Claims 6-7, 12-13 and 18-19, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BERCZIK in view ANDREWS et al. as applied to claim 1, further in view of US 6,332,926 B1 to PFAENDTNER et al.
As to claims 6-7, BERCZIK does not disclose [claim 6] wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity or [claim 7] the barrier layer has a thickness of between about 1 micrometer and 50 micrometers.
	PFAENDTNER et al. teach coating internal surfaces of an airfoil (fig. 2 and col. 1, ln. 65 through col. 2, ln. 2) with a coating having a thickness of between about 1 micrometer and 50 micrometers (col. 4, lns. 23-25 where 0.0005 in. = 12.7 micrometers). 
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The practice of forming layers or coats on internal surfaces is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity in view of the teachings of PFAENDTNER et al., for the purpose of producing a protective coating on the surfaces of the internal passages (col. 1, ln. 65 through col. 2, ln. 2).

As to claims 12-13 see explanation for claims 6-7 respectively.  

As to claims 18-19, see explanation for claims 6-7 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

US 6699604 			AT 14686 U1

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745


/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/27/2022